 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDFayetteManufacturing Co., Inc.,Division of DaytonSteel FoundryandCarpenters Local Union No.3265,Petitioner.Case I0-RC-8708September22, 1971DECISION ON REVIEWBY MEMBERSFANNING,JENKINS, ANDKENNEDYOn June 14,1971, the Regional Director for Region10 issued a Decision and Direction of Election inwhich,pursuant to the Petitioner'srequest,heincluded over-the-road truckdrivers in a plantwideunit.Thereafter,in accordance with Section 102.67 oftheNationalLaborRelationsBoard Rules andRegulations,Series 8,as amended,the Employer fileda timely Request for Review of such Decisioncontending that by including the truckdrivers in theunit the Regional Director had departed fromofficially reported precedent.The Board by telegraphic order datedJuly 7, 1971,granted the Employer'sRequest for Review.Pursuant to the provisions of Section 3(b) of theITo theextent that the decision inContainer Research Corporation,supra,is inconsistent herewith, it is hereby overruled2 In orderto assure that all eligible votersmay have the opportunity tobe informed of the issuesin theexerciseof their statutoryright to vote, allparties to theelection should have access toa list of voters and theiraddresseswhichmay be used tocommunicatewith themExcelsiorUnderwearInc, 156 NLRB 1236,N L R B v Wyman-Gordon Co,394 U S759. Accordingly, it is hereby directedthat an amended election eligibilityNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the entire record in thiscase with respect to the issue under review and makesthe following findings:The Employer contends that the Regional Direc-tor's reliance onMarks Oxygen Company of Alabama,147 NLRB 228, is misplaced in view of the Board'smore recent decision inContainer Research Corpora-tion,188NLRB No. 89, where, contrary to thepetitioner, the Board excluded over-the-road truck-drivers from its requested overall production andmaintenance unit. In agreement with the RegionalDirector, however, we adhere to the decision inMarksOxygen Company of Alabama, supra,and herebyaffirm the Regional Director's Decision.'Accordingly, the case is remanded to the RegionalDirector for Region 10, for the purpose of holding anelection pursuant to his Decision and Direction ofElection, except that the payroll period for determin-ing eligibility shall be that immediately preceding thedate below.2list,containing the names and addresses of all the eligiblevoters, must befiled by the Employerwith the Regional Director for Region10 within 7days ofthe dateof thisDecision on Review.The Regional Director shallmake the list available to all parties to the election. No extension of time tofilethislistshallbegrantedby the Regional Director except inextraordinarycircumstances. Failure tocomplywith this requirement shallbe groundsfor setting aside the election whenever proper objections arefiled193 NLRB No. 45